Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-7, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimasaki et al. (US Pub. No: 2007/0273595 A1) in view of Rao (US Pub. No: 2011/0215971 A1).
	Regarding claim 1, Shimasaki et al. teach a wireless communication device (see Abstract and Fig.6 for information equipment/wireless communication device) comprising: a housing (see Fig.6, display housing 103 inside information equipment  & para [0036]); a first board placed inside the housing (see Fig.6, unit 106 inside display housing 103); and a first communication circuit, a first antenna (see antenna 22 of UWB module for first communication circuit & a first antenna and see paragraphs [0036] & [0040]), a second communication circuit and a second antenna each mounted on the first board (see Fig.6, antennas 20-1/20-2 of WLAN module for a second communication circuit/a second antenna and see paragraphs [0036] & [0040]), wherein the first communication circuit and the first antenna perform wireless communication based on a first wireless communication system using a first frequency band (see Fig.7 & para [0039] wherein UWB/first radio system operating on 3.1-10.6 GHz/first frequency band, is mentioned), and the second communication circuit and the second antenna perform wireless communication based on a second wireless communication system using the first frequency band (see Fig.7 & para [0039] wherein the WLAN/second radio system operating on sub frequency band of 5.15-5.825 GHz within the first frequency band, is mentioned), the second wireless communication system being different from the first wireless communication system (see paragraphs [0036] & [0040] wherein UWB & WLAN being as two different radio systems, is mentioned), and the first antenna antenna 22 of UWB and the second antenna/antennas 20-1/20-2 of WLAN being respectively placed in a first region and a second region, is mentioned).
Shimasaki et al. teach the above device comprising the first antenna and the second antenna are respectively placed in a first region and a second region, as mentioned above but Shimasaki et al. is silent in teaching the above device comprising wherein the first region and the second region are in a diagonal spatial relationship in a plan view of the first board. 
However, Rao teaches a wireless communication device (see Abstract and Figures 1, 2 & 6) comprising wherein the first region and the second region are in a diagonal spatial relationship in a plan view of the first board (see Fig.1, Antennas 120 & 130 being shown in the first region and the second region which are in a diagonal spatial relationship in a plan view of the first board and also see page 2, para [0021]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above wireless communication device of Shimasaki et al. to have the first region and the second region being in a diagonal spatial relationship in a plan view of the first board, disclosed by Rao in order to provide an effective mechanism for the design and implementation of efficient arrangement of diversity antenna system that supports polarization diversity and also reduces coupling between antennas during operation in the wireless communication system. 
Regarding claim 2, Shimasaki et al. and Rao together teach the wireless communication device according to claim 1.
Shimasaki et al. is silent in teaching the wireless communication device according to claim 1, wherein the first antenna and the second antenna are arranged on the first board in such a way that principal radiation directions of the first antenna and the second antenna are orthogonal to each other.
However, Rao teaches the wireless communication device according to claim 1, wherein the first antenna and the second antenna are arranged on the first board in such a way that principal radiation directions of the first antenna and the second antenna are orthogonal to each other (see Fig.1 and page 2, para [0021] wherein antennas120 & 130 being shown in the first region and the second region which are in a diagonal spatial relationship in a plan view of the first board, is mentioned and see para [0019] wherein the layout of each antenna being arranged or oriented in orthogonal directions for enabling polarization diversity and reducing coupling between the antennas during operation of the device, is mentioned and also see Fig.2 & para [0039]) (and the same motivation is maintained as in claim 1).
Regarding claim 3, Shimasaki et al. and Rao together teach the wireless communication device according to claim 1.
Shimasaki et al. further teach the wireless communication device according to claim 1, further comprising a third communication circuit, a third antenna (see Fig.6, antenna 21-1 of the first cellular radio system/third communication circuit and see para [0036]), a fourth communication circuit and a fourth antenna each mounted on the first board (see Fig.6, antenna 21-2 of the second cellular radio system/fourth communication circuit and see para [0036]), wherein the third communication circuit and the third antenna perform wireless communication based on a third wireless communication system using a second frequency band (see Fig.7 and para [0039] wherein the frequency band of the cellular system (which includes the second frequency band of the third communication circuit and the third antenna) being, in general, around 800 MHz and around 2 GHz, and in addition, frequencies between them are used arbitrarily, is mentioned), the second frequency band being different from the first frequency band (see Fig.7 & para [0039] wherein 3.1-10.6 GHz/first frequency band being different from the frequency/second band of the cellular system, is mentioned), and the fourth communication circuit and the fourth antenna perform wireless communication based on a fourth wireless communication system using the second frequency band (see Fig.7 and para [0039] wherein the frequency band of the cellular system (which includes the second frequency band of the fourth communication circuit and the fourth antenna) being, in general, around 800 MHz and around 2 GHz, and in addition, frequencies between them are used arbitrarily, is mentioned), the fourth wireless communication system being different from the third wireless communication system (see Fig.6 and para [0037]), and the third antenna and the fourth antenna are respectively arranged in a third region and a fourth region (see Fig.6 and para [0037] wherein the antennas 21-1/third and 21-2/fourth for the cellular system of the third & fourth wireless communication systems being disposed separately in regions, is mentioned), each of the third region and the fourth region being different from both the first region and the second region (see Fig.6 and paragraphs [0036] & [0037). 

However, Rao teaches the wireless communication device according to claim 1, comprising wherein the third region and the fourth region are in a diagonal spatial relationship in a plan view of the first board (see Fig.1 and para [0021] wherein the number of antennas arranged and illustrated on dielectric substrate 104 being not limited to the number or arrangement depicted in antenna arrangement 102, is mentioned which also includes the third antenna and the fourth antenna being in the third region and the fourth region that are in a diagonal spatial relationship in a plan view of the first board) (and the same motivation is maintained as in claim 1).
Regarding claim 4, Shimasaki et al. and Rao together teach the wireless communication device according to claim 3.
Rao further teaches the wireless communication device according to claim 3, wherein the third antenna and the fourth antenna are arranged on the first board in such a way that principal radiation directions of the third antenna and the fourth antenna are orthogonal to each other (see Fig.1 and page 2, para [0019] wherein the layout of each antenna (that also includes the third antenna and the fourth antenna) being arranged or oriented in orthogonal directions for enabling polarization diversity and reducing coupling between the antennas during operation of the device, is mentioned and also see paragraphs [0021] [0039]) (and the same motivation is maintained as in claim 1).
Regarding claim 5, Shimasaki et al. and Rao together teach the wireless communication device according to claim 3.
Shimasaki et al. further teach the wireless communication device according to claim 3, wherein among communication circuits and antennas mounted on the first board, the first communication circuit and the first antenna perform communication using a widest frequency band or perform communication most frequently (see Figures 6 & 7 and para [0039] wherein the frequency band of the UWB being 3.1-10.6 GHz, is mentioned), and among the communication circuits and the antennas mounted on the first board, the third communication circuit and the third antenna are mounted at a location closest to the first communication circuit and the first antenna and arranged on a second plane having a height from the first board different from a height of a first plane on which the first communication circuit and the first antenna are mounted (see Fig.6 and para [0038] wherein the UWB antenna 22/first_antenna being arranged between the antennas 21-1/third_antenna and 21-2, is mentioned and these antenna arrangements enable enhancing a space diversity effect, is mentioned). 
Regarding claim 6, Shimasaki et al. and Rao together teach the wireless communication device according to claim 5.
Shimasaki et al. further teach the wireless communication device according to claim 5, further comprising wherein the first plane is a principal surface of the first board (see Fig.6 and paragraphs [0036] & [0038]).
Shimasaki et al. is silent in teaching the wireless communication device according to claim 5, further comprising a second board connected to the first board 
However, Rao teaches the wireless communication device according to claim 5, further comprising a second board connected to the first board using a board joining connector and the second plane is a principal surface of the second board (see Figures 2A & 2B and para [0030] wherein the first antenna 210 comprising a plurality of conductive strips 210s that may be connected together through other attachment means known to one skilled in the art, is mentioned and also the interconnecting electrically conductive strips 210s being electrically connected to each other to form various patterns on the outer surface of dielectric substrate 204 (which can include a second board connected to the first board using a board joining connector and the second plane is a principal surface of the second board), is mentioned and also see para [0032]) (and the same motivation is maintained as in claim 1). 
Regarding claim 7, Shimasaki et al. and Rao together teach the wireless communication device according to claim 6.
Shimasaki et al. further teach the wireless communication device according to claim 6, wherein the third wireless communication system is a wireless communication system of a type in which a frequency band to be used or a wireless communication system to be used or both are different depending on a delivery destination of the wireless communication device (see Figures 7 & 8 and para [0015] wherein the third wireless communication system being of different cellular systems (that can include based on different regions), is mentioned). 
Regarding claim 9, Shimasaki et al. and Rao together teach the wireless communication device according to claim 1. 
Shimasaki et al. further teach the wireless communication device according to claim 1, wherein the first antenna and the second antenna are arranged along a side of the first board in a plan view of the first board (see Fig.6 and see para [0036]). 
Shimasaki et al. is silent in teaching the wireless communication device according to claim 1, wherein an external device connector for connecting the wireless communication device and an external device is further mounted on the first board, the external device being placed outside the housing and performing wireless communication based on a wireless communication system different from both the first wireless communication system and the second wireless communication system, and the external device connector is arranged along a side of the first board different from both the side of the first board along which the first antenna is arranged and the side of the first board along which the second antenna is arranged. 
However, Rao teaches the wireless communication device according to claim 1, wherein an external device connector (see Fig.6, data port 640) for connecting the wireless communication device and an external device is further mounted on the first board (see page 7, para [0077] wherein data port 640 enabling a subscriber to set preferences through an external device, is mentioned and also see Fig.2 & para [0035]), the external device being placed outside the housing and performing wireless communication based on a wireless communication system different from 
Regarding claim 10, Shimasaki et al. and Rao together teach the wireless communication device according to claim 2.
Shimasaki et al. further teach the wireless communication device according to claim 2, further comprising a third communication circuit, a third antenna (see Fig.6, antenna 21-1 of the first cellular radio system/third communication circuit and see para [0036]), a fourth communication circuit and a fourth antenna each mounted on the first board (see Fig.6, antenna 21-2 of the second cellular radio system/fourth communication circuit and see para [0036]), wherein the third communication circuit and the third antenna perform wireless communication based on a third wireless communication system using a second frequency band (see Fig.7 and para [0039] wherein the frequency band of the cellular system (which includes the second frequency band of the third communication circuit and the third antenna) being, in general, around 800 MHz and around 2 GHz, and in addition, around 800 MHz and around 2 GHz, and in addition, frequencies between them are used arbitrarily, is mentioned), the fourth wireless communication system being different from the third wireless communication system (see Fig.6 and para [0037]), and the third antenna and the fourth antenna are respectively arranged in a third region and a fourth region (see Fig.6 and para [0037] wherein the antennas 21-1/third and 21-2/fourth for the cellular system of the third & fourth wireless communication systems being disposed separately in regions, is mentioned), each of the third region and the fourth region being different from both the first region and the second region (see Fig.6 and paragraphs [0036] & [0037). 
Shimasaki et al. is silent in teaching the wireless communication device according to claim 2, comprising wherein the third region and the fourth region are in a diagonal spatial relationship in a plan view of the first board.
However, Rao teaches the wireless communication device according to claim 2, comprising wherein the third region and the fourth region are in a diagonal spatial relationship in a plan view of the first board (see Fig.1 and para [0021] wherein the number of antennas arranged and illustrated on dielectric substrate 104 being not limited to the number or arrangement depicted in antenna arrangement 102, is mentioned which also includes the third antenna and the fourth antenna being in the third region and the fourth region that are in a diagonal spatial relationship in a plan view of the first board) (and the same motivation is maintained as in claim 1).
Regarding claim 11, Shimasaki et al. and Rao together teach the wireless communication device according to claim 4.
Shimasaki et al. further teach the wireless communication device according to claim 4, wherein among communication circuits and antennas mounted on the first board, the first communication circuit and the first antenna perform communication using a widest frequency band or perform communication most frequently (see Figures 6 & 7 and para [0039] wherein the frequency band of the UWB being 3.1-10.6 GHz, is mentioned), and among the communication circuits and the antennas mounted on the first board, the third communication circuit and the third antenna are mounted at a location closest to the first communication circuit and the first antenna and arranged on a second plane having a height from the first board different from a height of a first plane on which the first communication circuit and the first antenna are mounted (see Fig.6 and para [0038] wherein the UWB antenna 22/first_antenna being arranged between the antennas 21-1/third_antenna and 21-2, is mentioned and these antenna arrangements enable enhancing a space diversity effect, is mentioned). 
Regarding claim 13, Shimasaki et al. and Rao together teach the wireless communication device according to claim 2. 

Shimasaki et al. is silent in teaching the wireless communication device according to claim 2, wherein an external device connector for connecting the wireless communication device and an external device is further mounted on the first board, the external device being placed outside the housing and performing wireless communication based on a wireless communication system different from both the first wireless communication system and the second wireless communication system, and the external device connector is arranged along a side of the first board different from both the side of the first board along which the first antenna is arranged and the side of the first board along which the second antenna is arranged. 
However, Rao teaches the wireless communication device according to claim 2, wherein an external device connector (see Fig.6, data port 640) for connecting the wireless communication device and an external device is further mounted on the first board (see page 7, para [0077] wherein data port 640 enabling a subscriber to set preferences through an external device, is mentioned and also see Fig.2 & para [0035]), the external device being placed outside the housing and performing wireless communication based on a wireless communication system different from both the first wireless communication system and the second wireless communication system (see page 7, para [0077] wherein the data port 640 enabling . 
6.	Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimasaki et al. (US Pub. No: 2007/0273595 A1) in view of Rao (US Pub. No: 2011/0215971 A1) and further in view of Saji et al. (US Pub. No: 2015/0119102 A1).
	Regarding claims 8 and 12, Shimasaki et al. and Rao together teach the wireless communication device according to claims 1 and 2.
Rao further teach the wireless communication device according to claims 1 and 2, further comprising an electric power supply circuit (see Fig.6, battery interface 630 and para [0068]), a logic circuit (see Fig.6, block 634 and para [0059]).
Shimasaki et al. and Rao together yet are silent in teaching the wireless communication device according to claims 1 and 2, further comprising a shield case housing at least one of the electric power supply circuit and the logic circuit therein, wherein each of the electric power supply circuit, the logic circuit and the shield case is further mounted on the first board, the shield case has a contour including an interior angle larger than 180 degrees in a plan view of the first board, an 
However, Saji et al. teach a wireless communication device (see Abstract and Figures 7 & 8) comprising a shield case housing at least one of the electric power supply circuit and the logic circuit therein (see Fig.7 and para [0077] wherein power circuit  520 inside power circuit area 740 & high-frequency processing section/circuit 610 inside area 710 of communication module/mobile phone, is mentioned and see para [0062] wherein the shield wall 902 for the respective areas 710 to 740, is mentioned), wherein each of the electric power supply circuit, the logic circuit and the shield case is further mounted on the first board (see Fig.7 and para [0063]), the shield case has a contour including an interior angle larger than 180 degrees in a plan view of the first board, an opening is provided at a side surface corresponding to the interior angle of the shield case (see Figures 7 & 8 and para [0063]), and each of the first communication circuit, the first antenna, the second communication circuit, and the second antenna is arranged on the first board at such a location that is out of sight when viewed outside through the opening from inside of the shield case (see Figures 5 & 7 and paragraphs [0063], [0077] and [0081]). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above wireless .
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	KIM et al. (US Pub. No: 2019/0074601 A1) disclose an electronic device that includes a plurality of antennas and a communication circuit electrically connected with the plurality of antennas.
	Sato (US Pub. No: 2012/0235635 A1) discloses an electronic apparatus including a display device with a display screen, a first wireless communication 
8.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	 Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SRINIVASA R REDDIVALAM/          Examiner, Art Unit 2477                                                                                                                                                                                              	1/15/2021